Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 13, 2017

                                     No. 04-17-00108-CV

                                VIA Metropolitan TRANSIT,
                                        Appellants

                                               v.

                                        Curtis MECK,
                                          Appellees

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2014CV01188
                       Honorable David J. Rodriguez, Judge Presiding


                                        ORDER
        Appellant’s reply brief is due on December 11, 2017. See TEX. R. APP. P. 38.6(c).
Before the due date, Appellant filed an unopposed first motion for extension of time to file the
reply brief until January 10, 2018, for an extension of thirty days.
        Appellant’s motion is GRANTED. Appellant’s reply brief is due on January 10, 2018.
See id. R. 38.6(d).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of December, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court